DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it isn’t clear as to what constitutes the size and shape of an aircraft sun visor control knob.  There is no clear definition for this term in the art that is recognized and further the applicant’s specification doesn’t define said size or shape, therefore it is not clear as to what a complimentary size and share is.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaan et al (US Pat No 5,947,671).
Regarding claim 1, Kanaan discloses an attachment device for a control knob, said attachment device comprising:
a cylindrical shaped main body (68) having a top end, a bottom end, and a side wall (24);
an interior space that is positioned along a bottom surface of the main body (e.g. hollow middle), said interior space being defined by the bottom end and the side wall;
a plurality of protrusions (71) that are positioned within the interior space along the side wall (as shown in figure 4).
It is noted that the embodiment of figure 4 fails to disclose a grip assembly.  However, the embodiment of figure 1 shows a similar main body with a grip assembly (30) to impart movement on the main body (e.g. for tightening).  It would have been obvious to one having ordinary skill in the art to have modified the embodiment of figure 4 with the features of figure 1 (e.g. the ability to move the ring 68 from knob 20, as well as have a means for applying greater force to the knob 10) to achieve the predictable result of having the greatest access to knob for applying a turning force thereto (e.g. taught by both embodiments of figure 1, see column 5, lines 21-30, and figure 4, see column 6, lines 52-67).

Regarding claim 2, Kanaan discloses the grip assembly includes a pair of elongated, rectangular-shaped tabs (30).
Regarding claim 6, Kanaan discloses a plurality of ribbed edges that are positioned along an outside facing surface of the side wall (26).
Regarding claim 7, Kanaan discloses the plurality of ribbed edges are positioned along an entirety of the outside facing surface of the side wall (see figure 4).
Regarding claim 8, as best understood, Kanaan discloses  the interior space includes a shape and size that is complementary to a shape and a size of a grip of an aircraft sun visor control knob.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or suggests each and every feature of the claims along with each and every features of the claims from which the objected claims depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited art discloses features considered to be pertinent to the claimed invention, some of the cited art is considered to be applicable to at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619